Appeal from an order of the Family Court, Monroe County (Marilyn L. O’Connor, J.), entered January 11, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent, committed the guardianship and custody of the child to petitioner and authorized petitioner to consent to the adoption of the child.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Erie D. [appeal No. 1], 162 AD2d 1051 [1990]). Present — Kehoe, J.P., Gorski, Martoche, Smith and Pine, JJ.